Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on April 5, 2022.  Application No. 17/512,335, filed on October 27, 2021, is a U.S. Nonprovisional application, which claims the benefit of U.S. Provisional applications Nos.: 63/106,557, and 63/106,858, both filed October 28, 2020.  Claims 1-15 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Guo et al., US2018/0282425 A1.  Guo discloses a method of treating a cutaneous neutrophilic inflammatory disease in a subject in a need thereof, comprising administering a therapeutically effective amount of an agent that inhibits C5a activity.  (See Guo et al., ‘425 publc’n, claim 1.)  Guo discloses Avacopan as an inhibitor of C5a, as follows: 

    PNG
    media_image1.png
    388
    594
    media_image1.png
    Greyscale

(Guo et al., page 9, para. [0102].)  Guo disclose that other derivatives similar to Avacopan can be found in WO2010/075275 and WO2011/163640.  Guo discloses the specific conditions cutaneous neutrophilic inflammatory disease refers to at Id., p. 8, para. [0083]-[0084].  Lastly, the pharmaceutical compositions and modes of administration of claims 7-15 of the present invention are disclosed in Guo at Id., p. 18-19, paras. [0231]-[0242].
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625